Exhibit 10.04

METAVANTE HOLDING COMPANY

STOCK PURCHASE RIGHT AGREEMENT

Stock Purchase Right Agreement, dated as of [            ], 2007, (as it may be
amended from time to time, this “Agreement”) between Metavante Holding Company,
a Wisconsin corporation (the “Company”), and WPM, L.P., a Delaware limited
partnership (“Investor”).

WHEREAS, pursuant to an Investment Agreement, dated as of April 3, 2007 (the
“Investment Agreement”) among the Company, Marshall & Ilsley Corporation, a
Wisconsin corporation, Metavante Corporation, a Wisconsin corporation, Montana
Merger Sub Inc., a Wisconsin corporation, and Investor, Investor has agreed to
acquire, on the terms and subject to the conditions set forth in the Investment
Agreement, newly issued shares of Class A common stock, par value $0.01 per
share, of the Company, which shares shall be converted into shares of common
stock, par value $0.01 per share, of the Company (the “Common Shares”); and

WHEREAS, the parties intend that on the terms and subject to the conditions
hereof, Investor will own 25% of the Common Shares, on a fully diluted basis,
upon consummation of the Share Issuance (as defined in the Investment Agreement)
and the purchase of all the Subject Shares, and are entering into this Agreement
in furtherance of that connection;

WHEREAS, this Agreement shall be effective as of the Closing Date of the
Investment Agreement (the “Effective Time”).

1. Purchase Right Upon the terms and subject to the conditions set forth in this
Agreement, the Company hereby grants to the Investor the right to purchase from
the Company (the “Purchase Right”) the Subject Shares at the Purchase Prices;
provided, however, that notwithstanding anything to the contrary contained in
this Agreement, the total number of Subject Shares that may be purchased under
this Agreement shall equal one third of the aggregate number of Common Shares
that may be issued under the Subject Employee Options as of immediately
following the Distribution, subject to reduction, if any, pursuant to
Section 3.1(b) hereof. As of the Effective Time, there are a total of
[            ] Subject Shares, and the expiration dates and exercise prices of
the Subject Employee Options (in tranches) are as set forth in the attached
Schedule I prepared by the Company in good faith.

2. Expiration Date. In no event may the Purchase Right be exercised, in whole or
in part, after the earlier of (i) the date that is forty-five days after the
Quarterly Notice (as defined herein) is given in respect of the calendar quarter
in which all Subject Employee Options expire, (ii) the date that all Subject
Shares (as they may have been reduced pursuant to Section 3.1(b)) have been
purchased by the Investor or (iii) ten years from the date hereof, unless the
Board shall extend the expiration date of any of the Subject Employee Options
beyond the end of such ten-year period, in which case the Purchase Right shall
be similarly extended (the “Expiration Date”).



--------------------------------------------------------------------------------

3. Exercise of Purchase Right.

3.1. Quarterly Notice and Reduction of Right

(a) No later than the last day of each month following the end of each calendar
quarter prior to the Expiration Date, the Company shall give the Investor a
notice setting forth the following: (i) the aggregate number of Common Shares
issued during such quarter upon the exercise of Subject Employee Options
(ii) the aggregate exercise price of such Subject Employee Options for such
Common Shares, and (iii) the Subject Employee Options that expired unexercised
or were forfeited during such quarter (the “Quarterly Notice”). The Quarterly
Notice shall be accompanied by a schedule setting forth, in the form of tranches
of the same exercise dates and exercise prices, all unexercised Subject Employee
Options as of the end of such quarter.

(b) The Subject Shares shall be automatically reduced by a number equal to one
third of the Common Shares issuable (x) under Subject Employee Options that
expire unexercised or are forfeited and (y) under Out of the Money Options as
provided in Sections 3.2(a) and 3.2(c).

3.2. Method of Exercise.

(a) The Purchase Right shall automatically be deemed exercised to purchase a
whole number of Subject Shares equal to one third of the aggregate number of
Common Shares issued under the Subject Employee Options during each calendar
quarter the exercise prices of which equal or are less than the Fair Market
Value as of the date of exercise of the Purchase Right for such Subject Shares
(each such Subject Employee Option, an “In-the Money Option”) and for an
aggregate Purchase Price equal to one third of the aggregate exercise prices of
such In-the-Money Options for such Common Shares, in each case as specified in
the Quarterly Notice with respect to such quarter (it being understood that this
number shall not be reduced for any such Common Shares that are withheld from
employees to pay the exercise price of such Subject Employee Options, or any
withholding taxes due, pursuant to net vesting settlement and similar
provisions). Such purchase shall take place 45 days following the date the
Quarterly Notice is given (or the first business day following such 45th day, if
such day is not a business day). Following the Quarterly Notice and prior to
such date of purchase, the Investor may deliver to the Company a notice (the
“Cash Payment Notice”) electing to pay such Purchase Price by a Cash Payment, in
which case the Cash Payment shall be made on the same date the Cash Payment
Notice is delivered to the Company. In the event the Cash Payment Notice is not
given and/or such payment is not so made with respect to any Quarterly Notice,
such Purchase Price shall be paid by the Company withholding from the number of
Subject Shares to be delivered to the Investor a number of Subject Shares having
an aggregate Fair Market Value, determined as of the close of business on the
business day immediately before the date of purchase, equal to such Purchase
Price, which date shall also be deemed the date of exercise of the Purchase
Right for purposes of determining the In-the Money Options and Out of the Money
Options. Any fraction of a Subject Share which would be required to pay such
Purchase Price shall be disregarded and the remaining amount due shall be paid
in cash by the Investor. Upon the purchase of any Subject Shares pursuant to
this Section 3.2(a), the number of Subject Shares remaining shall

 

2



--------------------------------------------------------------------------------

be reduced by the number of Subject Shares so purchased. The Subject Shares
shall also be reduced by a number equal to one third of the number of Common
Shares issued during each calendar quarter pursuant to Out of the Money Options.

(b) In the event the Investor sells, transfers, assigns or otherwise disposes of
(whether by operation of law or otherwise) (but only in the event that the
Purchase Right is not accelerated under Section 3.2(c) in connection with such
event), to a third party that is not an affiliate of the Investor or distributes
to its limited partners (collectively, “Transfers”), any of the Common Shares it
acquired on the date of the Distribution, but not any Common Shares that it
thereafter acquired in excess of such Common Shares, it may exercise the
Purchase Right for a whole number of Subject Shares equal to the applicable
Acceleration Subject Shares and for a purchase price equal to the related
Acceleration Purchase Price, by delivering to the Company an irrevocable
exercise notice within 10 days of such sale (the “Acceleration Notice”). The
Acceleration Notice shall set forth the number of Common Shares that have been
sold by the Investor, the dates of sales thereof, shall certify that such Notice
is being given in accordance with Section 3.2(b), and shall specify whether the
Investor wishes to pay the Purchase Price by a Cash Payment or through the
Company withholding from the Subject Shares to be delivered to the Investor a
number of Subject Shares having an aggregate Fair Market Value, determined as of
the date the Acceleration Notice is given, equal to the aggregate Acceleration
Purchase Price. Within 10 business days of receiving the Acceleration Notice,
the Company shall give the Investor notice (the “Acceleration Details Notice”)
of the Acceleration Purchase Price applicable to the Acceleration Notice as well
as of its calculation of the number of Acceleration Subject Shares being
purchased by the Investor pursuant to such Acceleration Notice. In the event
that Investor elected to pay the Acceleration Purchase Price in cash, it shall
deliver the Acceleration Purchase Price specified in the Acceleration Notice no
later than three days following the giving of such Acceleration Details Notice.
Upon the purchase of any Acceleration Subject Shares pursuant to this
Section 3.2(b), the number of Subject Shares remaining shall be reduced by the
number of Acceleration Subject Shares so purchased.

(c) Immediately prior to (i) any event causing the simultaneous acceleration of
the vesting, or automatic exercise, of all the Subject Employee Options or
(ii) a merger or other business combination involving the Company in which the
Common Shares are converted into the right to receive cash in exchange for such
Common Shares, the Purchase Right shall automatically be deemed exercised for
all Subject Shares then still subject to the Purchase Right. The Purchase Price
shall be an amount equal to the related Acceleration Purchase Price. Such
Purchase Price shall be paid by the Company withholding from the number of
Subject Shares to be delivered to the Investor a number of Subject Shares having
an aggregate Fair Market Value, determined as of three business days before the
date of such acceleration, equal to such Purchase Price. Any fraction of a
Subject Share which would be required to pay such Purchase Price shall be
disregarded and the remaining amount due shall be paid in cash by the Investor.
The Subject Shares shall be reduced by a number equal to one third of the number
of Common Shares subject to Out of the Money Options as of the date of an
acceleration pursuant to this Section 3.2(c).

(d) The Purchase Right may be exercised by the Investor solely as and to the
extent expressly set forth in this Section 3.2. In no event may the Purchase
Right be exercised

 

3



--------------------------------------------------------------------------------

after it terminates as set forth in Section 2. No certificate representing a
Subject Share shall be delivered until the full purchase price therefore has
been paid. Notwithstanding anything to the contrary contained in this Agreement,
the Company shall have no obligation to issue any fraction of a Subject Share
under this Agreement, all of which shall be disregarded.

4. Additional Terms and Conditions of Purchase Right.

4.1. Nontransferability of Purchase Right. The Purchase Right is exercisable
only by the Investor. The Purchase Right may not be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process.
Any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Purchase Right, shall be null and void.

4.2. Investment Representation.

(a) The Investor hereby represents and warrants that (a) any Common Shares
purchased upon exercise of the Purchase Right will be purchased for investment
and not with a view to the distribution thereof within the meaning of the
Securities Act of 1933, as amended (the “Securities Act”), unless such purchase
has been registered under the Securities Act and any applicable state securities
laws; (b) any subsequent sale of any such shares shall be made either pursuant
to an effective registration statement under the Securities Act and any
applicable state securities laws, or pursuant to an exemption from registration
under the Securities Act and such state securities laws; and (c) if requested by
the Company, the Investor shall submit a written statement, in form reasonably
satisfactory to the Company, to the effect that such representation (x) is true
and correct as of the date of purchase of any shares hereunder or (y) is true
and correct as of the date of any sale of any such shares, as applicable.

(b) All Subject Shares issued under this Agreement shall bear the legend
specified in Section 6.3 of the Shareholders Agreement.

4.3. Adjustment. In the event of any adjustment (i) in the Common Shares
issuable upon exercise of Subject Employee Options or (ii) the terms of any of
the Subject Employee Options, including the exercise prices, in each case
including as a result of stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off or other similar change in capitalization or event, the
Subject Shares and the terms and conditions thereof (including without
limitation the Purchase Price thereof) shall be equitably adjusted by the Board
in the same manner as the Subject Employee Options.

4.4. Compliance with Applicable Law. The Purchase Right is subject to the
condition that if the listing, registration or qualification of the Subject
Shares upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
reasonably desirable as a condition of, or in connection with, the purchase or
delivery of Subject Shares, the Purchase Right may not be exercised, in whole or
in part, unless such listing, registration, qualification, consent or approval
shall have been effected or obtained. The Company and the Investor agree to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent or approval.

 

4



--------------------------------------------------------------------------------

4.5. Delivery of Certificates. Upon the exercise of the Purchase Right, in whole
or in part, the Company shall deliver or cause to be delivered one or more
certificates representing the number of shares purchased against full payment
therefore, subject to Section 4.2(b).

4.6. Purchase Right Confers No Rights as Stockholder. The Investor shall not be
entitled to any privileges of ownership with respect to Subject Shares unless
and until purchased and delivered upon the exercise of the Purchase Right, in
whole or in part, and the Investor becomes a stockholder of record with respect
to such delivered shares; and the Investor shall not be considered a stockholder
of the Company with respect to any such shares not so purchased and delivered
previously.

4.7. Company to Reserve Shares. The Company shall at all times prior to the
expiration or termination of the Purchase Right reserve and keep available,
either in its treasury or out of its authorized but unissued common shares, the
full number of shares subject to the Purchase Right from time to time.

4.8. Shareholders Agreement. Any Subject Shares issued upon exercise of the
Purchase Right shall be subject to the provisions of the Shareholders Agreement,
and shall be shares of “Common Stock” that are “Beneficially Owned” by Investor
for purposes of the Shareholders Agreement; provided, however, that no exercise
of the Purchase Right shall in itself constitute a violation of Section 3.2(a)
of the Shareholders Agreement. Without limiting the generality of the foregoing,
such Subject Shares shall be subject to (i) the registration rights provisions
of Article II of the Shareholders Agreement, (ii) the transfer restriction
provisions of Section 3.1 of the Shareholders Agreement, and (iii) the
provisions of Section 6.3.

4.9. Defined Terms. Capitalized terms used in this Agreement have the following
meanings:

“Acceleration Purchase Price” shall mean with respect to any Acceleration
Subject Shares, one third of the aggregate exercise price of the Subject
Employee Options to the extent used in determining such Acceleration Subject
Shares.

“Acceleration Subject Shares” shall mean (x) in the case of Section 3.2(b) a
number of Subject Shares equal to one third of a percentage of the Reference
Common Shares that is equal to the percentage of the Common Shares transferred
by the Investor and in respect of which an Acceleration Notice had not been
delivered previously, and (y) in the case of Section 3.2(c) a number of Subject
Shares equal to one third of all Common Shares subject to then outstanding
Subject Employee Options the exercise prices of which equal or are less than the
Fair Market Value as of the date of an acceleration pursuant to Section 3.2(c).

“Board” shall mean the Board of Directors of the Company, excluding any Investor
Designees (as defined in the Shareholders Agreement).

 

5



--------------------------------------------------------------------------------

“Cash Payment” shall mean a wire transfer of immediately available funds to such
account as the Company may specify from time to time.

“Distribution” shall have the meaning ascribed thereto in the Employee Matters
Agreement.

“Employee Matters Agreement” shall mean that certain Employee Matters Agreement,
dated as of April             , 2007, between the Company , New MI Corporation,
and the other parties thereto

“Fair Market Value” shall mean the closing transaction price of a Common Share
as reported in the New York Stock Exchange Composite Transactions (or the
equivalent reporting system for any other national securities exchange on which
the Common Shares are primarily listed) on the date as of which such value is
being determined or, if there shall be no reported transactions for such date,
on the next preceding date for which transactions were reported; provided,
however, that if the Common Shares are not listed on any national securities
exchange, the Fair Market Value may be determined by the Board by whatever means
or method as the Board, in the good faith exercise of its discretion, shall at
such time deem appropriate.

“MVT Option” shall have the meaning ascribed thereto in that Employee Matters
Agreement

“Out of the Money Options” shall mean (x) in the case of Section 3.2(a), Subject
Employee Options the exercise prices of which are greater than the Fair Market
Value as of the date of exercise of the Purchase Right for such Common Shares,
and (y) in the case of Section 3.2(c), Subject Employee Options the exercise
prices of which are greater than the Fair Market Value as of the date of an
acceleration pursuant to such Section 3.2(c).

“Purchase Prices” shall mean the purchase prices for which the Investor may
purchase Subject Shares hereunder.

“Reference Common Shares” shall mean, as of any time of determination, the
Common Shares subject to those Subject Employee Options (i) that are
outstanding, unexercised and vested, (ii) the exercise prices of which equal or
are less than the Fair Market Value as of such date, (iii) not previously used
in determining the Acceleration Subject Shares in connection with any
Acceleration Notice, and (iv) have the earliest grant dates (when compared to
other Subject Employee Options that meet the specifications in clause (i) –
(iii) immediately above).

“Shareholders Agreement” shall mean that certain Shareholders Agreement, dated
as of [            ], 2007, among the Company, the Investor and any other
Shareholders (as defined therein) that become a party thereto., as amended from
time to time.

“Subject Employee Options” shall mean the MVT Options outstanding effective
immediately after the Distribution.

“Subject Shares” shall mean the Common Shares issuable pursuant to Section 3
hereof.

 

6



--------------------------------------------------------------------------------

5. Miscellaneous Provisions.

5.1. Successors. This Agreement shall be binding upon and inure to the benefit
of the Investor, the Company and the successors and assigns of the Company. The
Investor may not assign any of its rights or obligations under this Agreement,
whether by operation of law or otherwise. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement

5.2. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, (b) upon confirmation of receipt if delivered by telecopy or
telefacsimile, (c) on the first business day following the date of dispatch if
delivered by a recognized next-day courier service, or (d) on the date received
if delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

if to the Company to:

Metavante Holding Company

4900 West Brown Deer Rd.

Milwaukee, Wisconsin 53223

Fax: (414) 362-1705

Attention: Norrie J. Daroga, Esq.

with a copy to:

Quarles & Brady LLP

411 East Wisconsin Avenue

Milwaukee, Wisconsin 53202-4497

Fax: (414) 978-8786

Attention: Patrick M. Ryan, Esq.

if to Investor, to:

WPM, L.P.

c/o Warburg Pincus & Co.

466 Lexington Avenue

New York, New York 10017

Fax: (212) 878-9351

Attention: James Neary

 

7



--------------------------------------------------------------------------------

with a copy to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Fax: (212) 403-2000

Attention:    Andrew R. Brownstein, Esq.

Igor Kirman, Esq.

or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above.

5.3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Wisconsin (without giving effect to
choice of law principles thereof).

5.4. Consent to Jurisdiction. Each of Investor and the Company irrevocably
agrees that any legal action or proceeding with respect to this Agreement, any
provision hereof, the breach, performance, validity or invalidity hereof or for
recognition and enforcement of any judgment in respect hereof brought by another
party hereto or its successors or permitted assigns may be brought and
determined in any federal or state court located in the State of Wisconsin, and
each of Investor and the Company hereby irrevocably submits with regard to any
such action or proceeding for itself and in respect to its property, generally
and unconditionally, to the exclusive jurisdiction of the aforesaid courts. Each
of Investor and the Company hereby irrevocably waives, and agrees not to assert,
by way of motion, as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement, any provision hereof or the breach,
performance, enforcement, validity or invalidity hereof, (i) any claim that it
is not personally subject to the jurisdiction of the above-named courts for any
reason other than the failure to lawfully serve process, (ii) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) to the fullest extent permitted by
applicable laws, that (A) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper and (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

5.5. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (a) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO IT THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER,
(b) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(c)

 

8



--------------------------------------------------------------------------------

EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND (d) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.5.

5.6. Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

5.7. Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

5.8. Amendments and Waivers. The provisions of this Agreement may be amended or
waived only upon the prior written consent of the Company (to the extent
approved by a majority of Independent Directors who are not Investor Designees,
each as defined in the Shareholders Agreement) and Investor .

5.9. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements, understandings, representations and warranties,
both written and oral, among the parties with respect to the subject matter
hereof and thereof.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

METAVANTE HOLDING COMPANY By:        Name:   Title:

 

WPM, L.P. By:   WPM GP, LLC, its general partner By:        Name:   Title:

[Signature Page to Stock Purchase Right Agreement]



--------------------------------------------------------------------------------

Schedule I

Option Tranches

 

Expiration Date   Exercise Price   Common Shares (1)   (2)   (3)

 

(1) To list each expiration date of Subject Employee Options.

 

(2) To list exercise price corresponding to each expiration date.

 

(3) To list number of shares subject to options corresponding to each expiration
date.